Citation Nr: 1454034	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-25 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, T.M., A.M.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1953 to January 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously denied this matter in December 2012.  In August 2013 the Court of Appeals of Veterans Claims (CAVC) vacated and remanded the matter back to the Board.  The Board then remanded the matter in July 2014 for additional development.

The Veteran testified before a Decision Review Officer in June 2012.  The Veteran has not identified any prejudice as a result of the hearing or asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  A transcript is of record.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related to his active service.

2.  The Veteran has bilateral tinnitus is etiologically related to his active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has bilateral hearing loss and tinnitus due to acoustic trauma and ear infections during his active service in Korea.  See Transcript of Record pp. 5-6, 13-16.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable.  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The Veteran has current diagnoses of bilateral hearing loss for VA purposes and bilateral tinnitus.  38 C.F.R. § 3.385; December 2010 VA Audio and Ear Disease Examinations; September 2010 Dr. Knox Treatment Records.  Further, in-service acoustic trauma exposure is conceded based on the Veteran's lay testimony regarding his service as a Forward Observer for a Field Artillery Battalion, as he is competent to report exposure to hazardous noise and having had several ear infections in service, and his reports are credible and entitled to probative weight.  See Transcript of Record pp. 5-7; July 1953 Service Treatment Records (STRs) (complaining of earache with purulent discharge); Charles v. Principi, 16 Vet. App. 370, 374-375 (2002); see also September 2010 PIES Response (indicating the Veteran's claims file is fire-related).   

The record contains the opinion of private physician Dr. Underwood that it is more likely than not that in-service hazardous noise exposure may have contributed to the Veteran's hearing loss and tinnitus.  See May 2010 First Coast Hearing Clinic Treatment Records.  Dr. Underwood did not review the claims file and failed to provide a complete rationale and it is unclear whether the Veteran's work history was accurately communicated to Dr. Underwood.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This opinion is also couched in somewhat speculative terms.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

The VA examiners' opined that the Veteran's hearing loss and tinnitus are less likely than not etiologically related to service or alternatively, that providing a nexus opinion would require speculation because of the many potential etiologies for the Veteran's conditions; however, these opinions also have their deficiencies.  The VA examiners failed to adequately consider the Veteran's and his wife's lay testimony during the Veteran's June 2012 DRO hearing and his sister's June 2012 statement regarding the onset of the Veteran's hearing loss and tinnitus symptoms.  See Transcript of Record pp. 13-16. 10. 26; December 2010 Audio and Ear Disease Examinations; August 2014 VA Audio Examination; October 2014 Addendum Opinion. 

The medical evidence regarding a nexus in this case is therefore in relative equipoise; the Board will thus, resolve all doubt in favor of the Veteran to find that a nexus exists between his bilateral hearing loss and bilateral tinnitus.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.

In light of the favorable decision, a discussion of Board's duties to notify and assist is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


